DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: Claims 17-19 linked with Claims 1-16, R#: Species A - hydrogen atom, Re: Species A - hydroxyl group, and Ra: Species A in the reply filed on 9/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1, 3-6, 8-13, and 16-19 reflect Applicant’s election. 
Claim Objections
Claims 1, 3-6, 8-13, and 16-19 are objected to because of the following informalities:
Claim 1: Line 3 recites the limitation, “the general formula”.  
Claim 1: Line 12 recites the limitation, “the periodic table of the elements”.  
Examiner suggests deleting “the” from the limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170081266 (“Valsecchi et al.”) in view of WO 2018159232 (“Minami et al.”).
The Examiner notes that US Pub. No. 20200010619 is the English language equivalent of WO ‘232 and all citations will refer to the US Publication.  

With regards to Claims 1, 3, 6, 8, 12, and 13, Valsecchi et al. teaches a lubricant composition for a magnetic recording medium ([0033] and [0085]) and having the general formula 

    PNG
    media_image1.png
    92
    144
    media_image1.png
    Greyscale

wherein moiety A* is a benzene ring [0082], 
wherein B is a C1-C20 divalent alkylene group comprising oxygen directly bound to an sp2 carbon atom of moiety A*, such as –OCH2CF2O– ([0083] and [0125]),
wherein Rf is a –(CF2CF2O)a1(CF2O)a2–, wherein a1 and a2 are independently integers ≥0 (0058]-[0060]) (e.g. a1 is greater than 0 and a2=0),
wherein Y is a hydrocarbon group, which comprises at least one hydroxyl group [0090].  As shown in paragraphs [0225]-[0227], an example of Y has a terminal end structure CF2CH2OH, and
wherein x is an integer of at least 1, preferably ranging from 2 to 4 ([0092] and [0123]).
Valsecchi et al. does not teach Y having a terminal chemical structure CH2CH2OH. 
However, Minami et al. teaches a polar group at the end of its multidentate lubricant comprising a terminal chemical structure CF2CH2OH or CH2CH2OH (Abstract, [0036], [0071], and [0072]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Valsecchi et al.’s Y have a terminal chemical structure of CF2CH2OH in order to provide proper adhesion between the protective layer and lubricant layer in the magnetic recording medium [0071].  

With regards to Claims 4 and 5, Valsecchi et al. teaches a weight average molecular weight of two or more of the sidechains, –(B-Rf-Y)x, are equal and chemically identical ([0092], [0225]-[0227], and [0241]). 

With regards to Claims 9 and 10, Valsecchi et al. teaches G is a halogen and y is two or more ([0093], [0094], and [0098]). Due to Valsecchi et al.’s lubricant used in a magnetic recording medium, G is capable of being attached to a surface of a magnetic recording medium [0033]. 

With regards to Claim 11, Valsecchi et al. teaches moiety A* comprising an aromatic or heteroaromatic ring structure ([0083] and [0095]).  

With regards to Claim 16, Valsecchi et al. discloses that when forming its lubricant compound, components are obtained for their -OH functionality and to narrow their molecular weight distribution (i.e. reduce their polydispersity index Mw/Mn) around the desired molecular weight ([0060] and [0148]).  As disclosed in paragraphs [0172], [0174], and [0176], the components generally have a polydispersity of 1.08 and 1.10.  For example, a polydispersity of 1.10 with a Mn=1224 has a Mw of 1346.4 (weight average molecular weight).  The Examiner deems that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Valsecchi et al.’s lubricant to have weight average molecular weight overlapping with the claimed range of about 1 to 20 kDa and a polydispersity of about 1 to 1.10 in order to narrow down the molecular weight distribution and obtain lubricant that is more uniform [0148].  


With regards to Claim 17, Valsecchi et al. teaches its lubricant used in a magnetic recording medium [0033], which conventionally comprises a magnetic recording layer on a substrate, a protective overcoat on the magnetic recording layer, and a lubricant layer on the protective overcoat ([0018] and [0021]).  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170081266 (“Valsecchi et al.”) in view of WO 2018159232 (“Minami et al.”) as applied to Claim 17 above, and further in view of US Pub. No. 20160068778 (“Conley et al.”).
With regards to Claim 18, Valsecchi et al. recognizes that its lubricant has improved lubricating behavior in magnetic recording mediums, in particular in terms of adhesion to the protective overcoat and reduced thickness of the lubricant layer [0021].
Valsecchi et al. is silent on the thickness of the lubricant layer and the bonding percentage. 
However, Conley et al. teaches a multidentate lubricant, for use in a magnetic recording medium, wherein a thickness of a lubricant layer is about 7 Å to about 13 Å, and has a bonding percentage between about 80% to about 95% (Abstract, [0116], and [0117]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Valsecchi et al.’s lubricant layer be at about 7 Å to about 13 Å thick and have a high bonding percentage of about 80% to about 95%, as disclosed by Conley et al., in order to obtain a lubricant layer that is sufficiently thin with a high adhesion/bonding strength to the protective layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785